Case 2:17-cv-10109-JMH-REW ECF No. 52 filed 02/14/20       PageID.1358   Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION




  GARYBOIKE,                                       Case No:2:17-CV-10109

                    Plaintiff,                       Hon. Joseph M.Hood

  vs.                                              Magistrate Robert E. Wier

  AKAL SECURITY,INC.,

                    Defendant.



  JOHN G. ADAM(P37205)                     GARY C. ANKERS(P41599)
  LEGGHIO & ISRAEL,P.C.                    LITTLER MENDELSON,P.C.
  306 S. Washington, Suite 600             200 Renaissance Center, Suite 3110
  Royal Oak, Michigan 48067                Detroit, Michigan 48243
  Telephone: (248)398-5900                 Telephone: (313)202-3222
  jga@legghioisrael.com                    (313)202-3254
                                           Facsimile: (313)446-6405
  JOSHUA J. ELLISON                        gankers@littler.com
  KATE M.SWEARENGEN
  COHEN, WEISS AND SIMON LLP               KURT PETERSON(GA 574408)
  900 Third Avenue, Suite 2100             LITTLER MENDELSON,P.C.
  New York, New York 10022                 3344 Peachtree Rd., N.E.
  Telephone:(212)563-4100                  Suite 1500
  Facsimile:(212)563-6527                  Atlanta, Georgia 30326
  jellison@cwsny.com                       Telephone:(404)233-0330
  kswearengen@cwsny.com                    Facsimile:(404)233-2361
                                           kpeterson@littler.com
  Attorneysfor Plaintiff
                                           Attorneysfor Defendant

                        STIPULATION OF DISMISSAL

             IT IS HEREBY STIPULATED AND AGREED by and between

 Plaintiff Gary Boike and Defendant Akal Security, Inc., through their undersigned
Case 2:17-cv-10109-JMH-REW ECF No. 52 filed 02/14/20        PageID.1359     Page 2 of 2




 attorneys, pursuant to Rule 41(a)(l)(A)(ii) ofthe Federal Rules of Civil Procedure,

 that Plaintiffs Complaint is dismissed with prejudice, and that Plaintiff and

 Defendant shall bear their own costs, expenses and attorney's fees in connection

 with the prosecution, defense and dismissal ofthe Complaint.

 Dated: February 14, 2020


 /s/Kate M. Swearensen                      /s/Kurt Peterson
  Kate M.Swearengen                         Kurt Peterson
  COHEN,WEISS AND SIMON LLP                  LITTLER MENDELSON,P.C.
 900 Third Avenue, Suite 2100                3344 Peachtree Rd., N.E.
  New York, New York 10022                   Suite 1500
  Telephone:(212)563-4100                    Atlanta, Georgia 30326
  Facsimile:(212)563-6527                    Telephone:(404)233-0330
  kswearengen@cwsny.com                      Facsimile:(404)233-2361

  Counsel for Plaintiff                     Counsel for Defendant




                                          2-
